THE THIRTEENTH COURT OF APPEALS

                                   13-16-00454-CV


                                 Shahin Zaraienh
                                        v.
               Fernando Mancias, Katie Klein, and Dale & Klein, L.L.P.


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                          Trial Cause No. C-1384-14-A(1)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Shahin Zaraienh.

      We further order this decision certified below for observance.

June 6, 2018